J-S56031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A.S., A MINOR :         IN THE SUPERIOR COURT OF
                                    :               PENNSYLVANIA
                                    :
APPEAL OF: A.D.T., MOTHER           :
                                    :                  No. 993 EDA 2017

                  Appeal from the Decree February 21, 2017,
            in the Court of Common Pleas of Philadelphia County,
          Family Court Division, at Nos. CP-51-AP-0000849-2016 and
                           CP-51-DP-0000527-2015

IN THE INTEREST OF: A.T., A MINOR        :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
APPEAL OF: A.D.T., MOTHER                :
                                         :         No. 1029 EDA 2017

                  Appeal from the Decree February 21, 2017,
            in the Court of Common Pleas of Philadelphia County,
          Family Court Division, at Nos. CP-51-AP-0000848-2016 and
                           CP-51-DP-0000528-2015


BEFORE: BOWES, STABILE, AND PLATT, JJ.

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 09, 2017

       In these consolidated appeals,1 A.D.T., (Mother), appeals from the

decrees of the Court of Common Pleas of Philadelphia County entered on

February 21, 2017, that involuntarily terminated her parental rights to her

Children, A.T. (born in February 2013), and A.A.S. (born in February 2012),




   Retired Senior Judge assigned to Superior Court.

1   This Court consolidated these appeals, sua sponte, on May 9, 2017.
J-S56031-17

and changed their goals to adoption.2 Mother’s counsel has filed a motion to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm

the trial court’s decrees and grant counsel’s motion.

        The trial court has provided a comprehensive narrative of the facts and

procedure of this case in its opinion entered May 10, 2017. We direct the

reader to that opinion for the history of this case.

        Philadelphia’s Department of Human Services (DHS) filed its petitions to

terminate Mother’s parental rights to the Children on September 16, 2016.

The trial court held a hearing in this matter on February 21, 2017. Testifying

at that hearing, in addition to Mother, was Community Umbrella Agency

caseworker, Laitta Maciglio.

        The trial court entered its decrees terminating Mother’s parental rights

to the Children pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b)

and changing their goals to adoption on February 21, 2017. Mother filed her

notice of appeal and statement of errors complained of on appeal to the

termination of her rights to A.A.S. on March 20, 2017, and to A.T. on March

23, 2017. The trial court entered its opinion on May 10, 2017. See Pa.R.A.P.

1925.

        On June 19, 2017, Mother’s attorney filed a motion to withdraw as

counsel and an Anders brief in which she raised the following questions:


2  The trial court involuntarily terminated the parental rights of the Children’s
father, A.L.S., a/k/a A.S. (Father), on January 17, 2017. Father did not
appeal.
                                         -2-
J-S56031-17


      [1.] Whether there is anything in the record that might arguably
      support the appeal that obviates a conclusion that the appeal is
      frivolous[?]

      [2.] Whether the trial court committed reversible error when it
      involuntarily terminated [M]other’s parental rights where such
      determination was not supported by clear and convincing evidence
      under the adoption act, 23 Pa.C.S.A. [§§] 2511(a)(1), (2), (5),
      (8)[?]

      [3.] Whether the trial court committed reversible error when it
      involuntarily terminated [M]other’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotional needs of the
      Child[ren] as required by the adoption act, 23 Pa.C.S.A. [§]
      2511(b)[?]

      [4.] Whether the trial court erred because the evidence was
      overwhelming and undisputed that [M]other demonstrated a
      genuine interest and sincere, persistent and unrelenting effort to
      maintain a parent-child relationship with [Children][?]

(Anders Brief, at 6) (unnecessary capitalization omitted)

      Before we begin our analysis, we must dispose of the motion to withdraw

filed by Mother’s counsel.

            When considering an Anders brief, this Court may not
      review the merits of the underlying issues until we address
      counsel’s request to withdraw. In order to comply with Anders
      and its Pennsylvania progeny, counsel must:

            (1) petition the court for leave to withdraw stating
            that after making a conscientious examination of the
            record and interviewing the defendant, counsel has
            determined the appeal would be frivolous;

            (2) file a brief referring to anything that might
            arguably support the appeal, but which does not
            resemble a “no merit” letter or amicus curiae brief;
            and




                                       -3-
J-S56031-17


            (3) furnish a copy of the brief to defendant and advise
            him of his right to retain new counsel, proceed pro se
            or raise any additional points that he deems worthy of
            the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citations omitted)

(noting that “the briefing requirements of Anders are appropriate and

applicable in an appeal from an order terminating parental rights.”).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the contents of an Anders brief, and required that

             . . . in the Anders brief that accompanies court-appointed
      counsel’s petition to withdraw, counsel must: (1) provide a
      summary of the procedural history and facts, with citations to the
      record; (2) refer to anything in the record that counsel believes
      arguably supports the appeal; (3) set forth counsel’s conclusion
      that the appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Santiago, supra at 361. “After an appellate court receives an Anders brief

and is satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination of

the record to determine whether the appeal is wholly frivolous.” In re S.M.B.,

supra at 1237 (citation omitted).

      With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the




                                        -4-
J-S56031-17

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Mother’s attorney, in his application to withdraw as counsel, has stated

that he has made a conscientious review of the record, concluded that his

client’s appeal is wholly frivolous, and stated the reasons for his conclusion.

In addition, he timely mailed his client: (1) a copy of his petition to withdraw;

(2) a copy of the Anders brief; and (3) a letter advising his client of her rights

to retain new counsel, proceed pro se or raise any additional points that she

deems worthy of the Court’s attention. Counsel has filed the required Anders

brief in this Court setting forth the issues he believes might arguably support

his client’s appeal. Thus, we are satisfied that counsel for Mother has complied

with the procedural requirements of Anders.              Additionally, after an

independent examination of the record, we conclude that the appeal is wholly

frivolous. See In re S.M.B., supra at 1237. Thus, we grant his leave to

withdraw as counsel.

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our scope
      of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

                                         -5-
J-S56031-17


     Where the hearing court’s findings are supported by competent
     evidence of record, we must affirm the hearing court even though
     the record could support an opposite result.

                  We are bound by the findings of the trial court
           which have adequate support in the record so long as
           the findings do not evidence capricious disregard for
           competent and credible evidence. The trial court is
           free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).       In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Requests

to have a natural parent’s parental rights terminated are governed by 23

Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused
           or failed to perform parental duties.

                                       -6-
J-S56031-17



                                   *       *       *

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

                               *       *       *

23 Pa.C.S.A. §§ 2511(a)(1), (b).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations and internal quotation

marks omitted). Further,

             A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).

                                               -7-
J-S56031-17

      To terminate parental rights pursuant to section 2511(a)(1), the person

or agency seeking termination must demonstrate through clear and

convincing evidence that, for a period of at least six months prior to the filing

of the petition, the parent’s conduct demonstrates a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      With respect to subsection 2511(a)(1), our Supreme Court has held:

            Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1998)

(citation omitted). Further,

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872 A.2d
1200 (Pa. 2005) (citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare


                                         -8-
J-S56031-17

of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make specific

reference to an evaluation of the bond between parent and child but our case

law requires the evaluation of any such bond. See In re E.M., 620 A.2d 481,

485 (Pa. 1993).     However, this Court has held that the trial court is not

required by statute or precedent to order a formal bonding evaluation

performed by an expert. See In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      We have read the trial court opinion entered in this matter on May 10,

2017, and find it to be a correct and thorough analysis of the issues presented.

(See Trial Court Opinion, 5/10/17, at 8-10, 16-17) (holding that Mother failed

to perform her parental duties for nineteen months when Children have been

in care and has evidenced a settled purpose of relinquishing parental claims

to Children, and Mother’s bond with Children is attenuated, adoption is in best

interest of Children, and neither Child would suffer irreparable harm if Mother’s

parental rights were terminated).

      Accordingly, we affirm the decrees of the Court of Common Pleas of

Philadelphia County, entered February 21, 2017, that involuntarily terminated

Mother’s parental rights and changed the Children’s goals to adoption on the

basis of the trial court opinion.3




3 Mother has waived any challenge to the change of permanency goal to
adoption by her failure to raise the issue in her concise statement and in the
statement of questions involved portion of her brief. See Krebs v. United
Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006).
                                         -9-
J-S56031-17

     Decrees affirmed. Motion to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2017




                                    - 10 -
                                                                                                 Circulated 10/19/2017 02:13 PM




                                   IN THE COURT OF COMMON PLEAS
                                  FOR THE COUNTY OF PHILADELPHIA
                                                                                                   I•,   • .'   j:   •
                                        FAMILY COURT DIVISION

In the Interest of A. S., a minor                                              C~-51-DP-0000527-2015
                                                                               CP-517AP-0000849-2016

In the Interest of A. T., a minor                                              CP-51-DP-0000528-2015
                                                                               CP-51-AP-0000848-2016

                                                                               51-FN-000448-2015

APPEAL of: A.T., Mother                                                        993/1029 EDA 2017

OPINION1

Fernandes,         J.:

Appellant AT. ("Mother") appeals from the order entered on February 21, 2017, granting the
p,"titi,m filed by the Philadelphia Department of Huma.                 .iervices        ("DHS"), to involuntaru-:
1   :,:n1iinate   Mother's   parental rights to A S. ("Child     1 ")   and A T. ("Child 2) (collectively
"Children") pursuant to the Adoption Act, 23 Pa. C. S. A. §2511(a)(1), (2), (5), (8), and (b).
    ~delina Schuman, Esq., counsel for Mother-, filed a timely Notice of Appeal with a Statement
of Marter Complained of on Appeal pursuant to Rule 1925(b).

:'.°'lctual and Procedural Background:

The family in this case became knov/n to DHS o.t January 25, 2015. when DHS receiveci. a
General Protective Services ("GPS") report alleging that Mother was unable to care for tile
Children; that Mother was residing in a rooming house and was unable to reside in a hor 1e
with the Children; that Mother had no income or any other means of financial support; and
.. ,.:..c M. ther had no medical coveras-, and    ;:10   SLlP1Jort from the Children's father (Tatl.e.:                  j,
,rho was incarcerated in Georgia. 1l·t~ report. further alleged that Mother was unable to cope
with the responsibilities of parenting at the time.               Mother      wr          unable to demonstrate



"The trial court requested the Notes of Te-rirnony on February 27, 2017. J, subsequent request was made on
Mai ch 24. 2017. The trial court received Notes of festimony on April 20, 2017
2 Counsel for Mother, Edelina Schuman, was vacated by a motion granted or· April 4, 201'7, and an appeal
                                                                                    1,
counsel was appointed that same day. The new appeals counsel is Gary Serve Esquire.

                                               Page 1 of 1i
appropriate protective capacities for the Children. Mother was willing to have the Children
placed with a relative until she was able to gain housing and employment.         The Children
reportedly     resided with the paternal   grandmother    ("PGM"), and PGM wanted to receive
kinship care services for the Children. The report was found to be valid.

On January 30, 2015, DHS visited Mother's home and learned that the home belonged to the
                                                                   I
children's maternal great aunt.      Mother was not home, so DHS left a letter to Mother
regarding the GPS allegations. DHS spoke to Mother over the Jelephone, and she informed
                                                                   I
DHS that she was en route to Virginia to seek employment. 9Hs offered to assist Mother
with getting into a shelter, but Mother refused the assistance. DHS informed Mother that she
had to return to Philadelphia to sign releases for the Children   sb that PGM could ensure that
their needs were met; Mother refused to return until the foll1,ing week. That same day,
DHS visited PGM's home. DHS learned that Mother was transient and had been moving
                                                                   I
between New Jersey, Philadelphia, and Virginia; that the Children had been residing with
PGM since September 2014; and that Mother had a history df leaving the Children with
different caregivers and not returning. The most recent incid lbt occurred in August 2014,
when Mother left the Children with a babysitter in Georgia and returned to Philadelphia
without them. The babysitter had contacted PGM and inforJed her that Mother had not
returned for the Children and that Georgia's Office for Children lnd Families would be called
if the Children could not be picked up. PGM informed DHS tliat she went to Georgia and
picked up the Children. (N.T. 2/21/17, pgs.11-12). PGM also rel orted that Mother's contact
with the Children was sporadic. DHS learned that Child 2 had Hearing loss due to unknown
trauma and that Child 1 needed speech therapy. DHS completed a home assessment and
clearances for PGM. DHS implemented a Safety Plan for PGM to ensure the Children's needs
were being met. DHS made several unsuccessful attempts to reach Mother in regards to the
GPS report. On February 24, 2015, DHS spoke with Mother iia telephone and offered to
assist her, again, with getting into a shelter so that she could care for the Children; Mother
refused and stated that she wanted PGM to care for the Children,            Mother refused to
cooperate with providing D HS releases to assist PGM with carinJ for the Children. D HS made
several appointments to speak with Mother about the Children s welfare, but she cancelled
all of them.


                                           Page 2 of 1%
On March 3, 2015, DHS obtained an Order for Protective Custody ("OPC") for the Children.
At a shelter   care hearing     on March 6, 2015, the OPC was lifted and the temporary
commitment     to DHS was ordered to stand. The court granted both parents supervised visits
at the agency if they availed thernselves.    On March 20, 2015, the Children were adjudicated
dependent and fully committed to DHS. The court granted both parents supervised visits at
the agency as arranged        and ordered both parents         to comply with       all services   and
recommendations.       At a permanency       review hearing on June 17, 2015, the Community
Umbrella Agency ("CUA") case manager            testified that Mother did not have appropriate
housing and was still transient.     Mother did not request visits with the Children until May
2015, and made three out of five visits. Mother was referred to the Achieving Reunification
Center ("ARC") for parenting, but indicated to CUA that she had no intention of participating.
The court ordered that Mother continue to be offered weekly supervised         visits at the agency.
At another permanency        review on September         16, 2015, the court found Mother to be
minimally compliant based on testimony that Mother did not keep in frequent contact with
CUA; that she had not participated     in parenting or mental health services through ARC; that
she was unemployed;      and that she was not making her supervised       visits.    Mother had not
visited the Children since June 15, 2015, and PGM reported that Mother did not call the
Children. The court granted Mother weekly supervised visits and ordered Mother to confirm
visits twenty-four   hours in advance.   The court also ordered Mother to follow through with
the ARC referral and to be referred to Behavioral Health Services ("BHS") for consultation
and evaluation.      On November     9, 2015, Mother was evaluated       at BHS; the evaluation
recommended       individual outpatient therapy, a life skills coach, parenting classes, domestic
violence, and to continue compliance with all DHS requests and recommendations.             At a June
7, 2016, permanency      review, the court found Mother to be minimally compliant with her
Single Case Plan ("SCP") objectives.     CUA testified that Mother was scheduled          for mental
health services through     COMHAR; that she had been attending         ARC for parenting since
March 2016; that she was residing with the Children's maternal           grandmother        ("MGM"),
which was not appropriate,      and that Mother declined housing services through ARC; that
Mother was employed at a nail salon, but failed to provide requested documentation;                and
that Mother had attended nine of her twelve offered supervisJd visits.          The court granted
Mother   weekly supervised      visits at the agency and referred Mother            back to ARC for

                                             Page 3 of   1i
parenting      and housing.         The court       ordered        Mother      to comply     with    her    COMHAR
appointment,      and ordered her to be referred for domestic violence.

DHS filed petitions for termination            of Mother's parental rights and change of the permanency
goal from reunificatio~ to adoption on September                   16, 2016. The termination         petitions were
heard on February 21, 2017. At the time of the termination                       trial, the Children had been in
care for nineteen months.          (N.T. 2/21/17, pg. 6).

The CUA case manager              testified     that Mother was minimally             compliant      with her SCP
objectives.     (N.T. 2/21/17, pg. 27). CUA testified that Mother's objectives, at the time of the
termination      hearing, were to stabilize            mental     health; to improve         parenting     skills and
knowledge via parenting           classes; to obtain suitable housing; to visit with the Children and
confirm visits at least twenty-four hours in advance; to address any past domestic violence;
and to obtain photo identification               and medical insurance.             Mother was aware           of her
objectives.     (N.T. 2/21/17, pgs. 12-13).             Mother completed         parenting    classes through the
Parent Action Network            ("PAN") in July 2016.             (N.T. 2/21/17,     pg. 14, 31, 42).        Mother
completed       a BHS assessment,             after which     BHS recommended           that Mother         enroll in
individual     outpatient      therapy.       Mother     missed     her scheduled      intake     to COMHAR for
outpatient therapy in February 2016, but Mother rescheduled                        and completed         the intake in
March 2016.         Mother's     attendance       for therapy      at COMHAR was inconsistent.                Mother
admitted      that her evaluation     recommended           therapy for her, but testified that the therapy
was just to deal with emotional trauma.                (N.T. 2/21/17, pgs. 40-42).

Mother did not have adequate housing at any point during the life of the case. Mother was
homeless and transient, living in different New Jersey motels or staying with friends or with
MGM. CUA testified that Mother moved into her paternal aunt's house, the Children's great
aunt, about three months prior to the termination                     trial.   Mother completed          housing and
financial workshops         at ARC and was provided               with brochures     for different       housing and
shelters, including the Philadelphia            Housing Authority.       Mother refused to participate         in any
of the shelter programs.           CUA testified       that Mother moves frequently,            so she could not
confirm if the great aunt's home was permanent                  housing for Mother. (N.T. 2/21/17, pgs. 17-
18, 29-33, 36-38, 42). Mother testified that she intended to stay with a great aunt until she


                                                    Page 4 of 1%
found her own place. Mother also testified that she is waiting until her therapy at Congresso
is complete, so that they can help her pay her rent deposit. Mother testified that she did not
feel safe at the shelters, but did apply for housing at PHA in September 2016. (N.T. 2/21/17,
pgs. 43~45).

Mother is not currently employed. Throughout         the life of the case, Mother has held different
jobs, which CUA was able to verify.      Mother is unable to hold a steady job. Mother most
recently reported that she was employed at a nail salon. Shortly before the termination trial,
the nail salon informed CUA that Mother only worked there during the holiday and was no
longer employed     with them.     Mother did not submit any documentation                showing     her
employment      during the life of the case.     Mother did not attend            job training    or any
employment     class at ARC. (N.T. 2/21/17, pgs. 18-19; 30-31).

Mother was referred to a domestic violence course through Congresso.               CUA testified that a
letter from Congresso confirmed that Mother enrolled in the program in July 2016; however,
Mother did not sign the releases for CUA to obtain any further information.                Mother was
aware that she had to sign the releases for CUA to verify her enrollment              and attendance.
Mother did not provide      CUA with a certificate     of completion     from a domestic         violence
program.    (N.T. 2/21/17, pgs. 19-20, 32). Mother testified that she is still attending domestic
violence.   Mother claimed that her therapist at Congresso has difficulty squeezing Mother's
appointment in and often goes on lengthy vacations.         (N.T. 2/21/17, pgs. 42-43).

Mother was ordered to go to the CEU for forthwith drug screens after the last court date, but
Mother refused to go. CUA testified that she called Mother for random screens on January
31, 2017; February 7, 2017; and February 15, 2017. Mother tested negative on the January
31st screen, but tested positive for marijuana on February 7th and 15th of 2017, days before
the termination trial. Mother's creatinine    level on the January 31st screen was seven, fully
diluted. Diluted creatinine is anything less than twenty milligrams per DL. The Court noted
that the CEU reported that Mother completed her dual diagnosis assessment on February 15,
2017, and the CEU recommended        her for intensive outpatient      therapy.    The CEU, however,
needed to complete Mother's final recommendations.           The Court also noted from the report
that Mother did not provide any information     to the CEU and that Mother will need to comply


                                           Page 5 of   ii
with all CEU recommendations             to improve her chances for treatment success. (N.T. 2/21/17,
pgs. 20-23).

Mother had supervised visits with the Children once each week for two hours. Mother never
progressed      to unsupervised       visits. Mother was inconsistent        in her visits with the Children.
Mother claimed that her limited time with the Children causes her to feel depressed,                     which
impedes       later visits.     When Mother does attend visits, CUA testified             that they go well.
However, when Mother does not show, the Children get upset and start crying and PGM
usually has to calm them down. CUA testified that Mother never contacted her to ask about
the Children or their medical appointments.               Mother did not provide the Children with gifts
for Christmas, but did provide birthday presents.                  (N.T. 2/21/17, pgs. 23-25, 36). Mother
admitted that she was not compliant with visitation.                 Mother understood     that the Children
looked forward to seeing her, but she claimed it was too hard to see them for such a short
time. Mother also admitted that she did not see the Children for a significant period of time.
Mother testified that she would call every few weeks to speak to the Children; she claimed
that calling more frequently was too hard for her. (N.T. 2/21/17, pgs. 45-49).

The Children are currently placed in kinship care with PGM, with whom they have been in
care for the entire nineteen months.              (N.T. 2/21/17, pgs. 12, 29). The Children are in a safe,
permanent and pre-adoptive            home. (N.T. 2/21/17, pg.12). The Children look to PGM to take
them to daycare and the Children have an excellent                     relationship   with PGM.     PGM also
schedules their medical appointments               and makes sure they attend.        (N.T. 2/21/17, pg. 28).
PGM comforts the Children when they are upset. PGM provides for and ensures that all the
Children's needs are met. (N.T. 2/21/17, pg. 29).

At the time of the termination                 trial, Mother had not successfully       completed    her SCP
objectives.      Mother is unable to take immediate                custody of the Children.       Mother had
completed      her parenting       classes, housing workshop,        and the financial workshop         at ARC.
Mother's attendance           for outpatient    therapy was inconsistent.        Mother never had adequate
housing and moves from place to place. Mother is transient.                  Mother refused to stay in any
shelters and only applied for PHA housing in September                   2016.    Mother is presently    living
with a great aunt, but admitted that she is only staying there until she can find her own place.


                                                    Page 6 of 1i
Mother is not employed.          Mother is unable to hold a steady job and has had numerous
different positions during the life of the case. Mother did not complete domestic violence
nor did she sign releases for CUA to obtain any of the information.                Mother tested positive
for marijuana shortly before the termination         trial. Her negative screen in January 2017 had
a fully diluted creatinine       level. The CEU recommended            intensive   outpatient   therapy   for
Mother    after her dual diagnosis         assessment.      Mother's     visits with the Children were
inconsistent.    The court found clear and convincing evidence that changing the permanency
goal to adoption       and involuntarily      terminating     Mother's    parental    rights were    in the
Children's best interests.   The court also found that the Children would not suffer irreparable
harm if Mother's      parental    rights were terminated.        Following argument,        the trial court
terminated      Mother's parental rights to the Children under 23 Pa. C. S. A. §2511(a)(1),               (2),
(5), (8), and (b), and changed the goal to adoption.           On March 23, 2017, Mother's attorney
filed this appeal on behalf of Mother.

Discussion:

Mother raises the following errors on appeal:

    1. Whether the trial court committed reversible error, when it involuntarily terminated
         mother's parental rights where such determination was not supported by clear and
         convincing evidence under the adoption act, 23 PA.C.S.A. §2511(a)(1), (2), (5), and
         (8).
  · 2. Whether the trial court committed reversible error when it involuntarily terminated
         mother's parental rights without giving primary consideration to the effect that the
         termination would have on the developmental, physical and emotional needs of the
         [Children] as required by the adoption act, 23 PA.C.S.A. §2511(b).
   3. Whether the trial court erred because the evidence was overwhelming and
         undisputed that mother demonstrated a genuine interest and sincere, persistent, and
         unrelenting effort to maintain a parent-child relationship with her [Children].




                                               Page 7 of 1i
    Mother did not appeal the change of permanency          goal to adoption, so she has waived that
    issue on appeal.3 See Krebs v. United Refining Co., 893 A.2d 776, 797 (Pa. Super. 2006). See
    also In re K T.E.L., 983 A.2d 7 45 (Pa. Super. 2009).

    Mother has appealed the involuntary termination of her parental rights. The grounds for
    involuntary termination of parental rights are enumerated in the Adoption Act at 23 Pa. C. S.
A. §2511(a), which provides the following grounds for §2511(a)(l):

       (a) General rule - The rights of a parent, in regard to a child, may be terminated after a
           petition is filed on any of the following grounds:
           . (1) The parent, by conduct continuing for a period of at least six months immediately
               preceding the filing of the petition, has either evidenced a settled purpose of
               relinquishing parental claim to a child or has refused or failed to perform parental
               duties.

In proceedings to involuntary terminate parental rights, the burden of proof is on the party
seeking termination which must establish the existence of grounds for termination by clear
and convincing evidence. In re Adoption ofAtencio.             650 A.2d 1064 (Pa. 1994). To satisfy
section (a)(l), the moving party must produce clear and convincing evidence of conduct
sustained for at least six months prior to the filing of the termination petition, which reveals
a settled intent to relinquish parental claim to a child or a refusal or failure to perform
parental duties. However, the six-month period should not be applied mechanically; instead,
the court must consider the whole history of the case. In re B.N.M.. 856 A.2d 847, 855 (Pa.
Super. 2004). The standard of clear and convincing evidence is defined as testimony that is
so clear, direct, weighty, and convincing as to enable the trier of fact to come to a clear
conviction without hesitance of the truth of precise facts in issue. In re C.R.S., 696 A.2d 840,
843 (Pa. Super. 1997).

The petitions for involuntary termination of parental rights and goal change were filed on
September 16, 2016. For the six month period prior to filing, Mother did not successfully



3Mother did not appeal the change of permanency goal to adoption in her Statement of Errors Complained of
on Appeal Pursuant to Pa.RAP. Rule 1925(b). For this reason, this opinion will only address the issues
appealed.

                                              Page 8 of 1'?>
complete her SCP objectives.          Mother did complete her parenting           classes through PAN and
her financial training at ARC. (N.T. 2/21/17, pgs. 14, 31, 42). Mother completed                      her BHS
assessment       and enrolled      in outpatient     therapy    at COMHAR.       Mother's   attendance     was
inconsistent.      Mother admitted       that she often missed appointments             due to oversleeping,
giving different excuses each time, and only attends one or two appointments                    each month.
(N.T. 2/21/17, pgs. 14-16).           Mother admitted      that she was recommended           for outpatient
therapy, but claimed it was specifically for emotional trauma.               Mother did not have adequate
housing throughout        the life of the case. Mother is transient.       Mother is presently staying with
a great aunt until she can find a place of her own, though refuses to stay in a shelter. CUA has
provided      Mother with guidance to seek her own housing.                  Mother only applied for PHA
housing in September         of 2016. Mother is waiting to complete her therapy at Congresso to
seek assistance      to pay rent.     (N.T. 2/21/17, pgs. 17-18, 29-33, 36-38, 42-45).             Mother is
currently     unemployed.        Mother is unable to hold a steady job.         Mother held multiple jobs
during the life of the case and never submitted                any paperwork    showing her employment.
Mother's most recent employment             was at a nail salon during the holidays.         Mother did not
attend any job training or employment               class at ARC.      (N.T. 2/21/17,    pgs. 18-19, 30-31).
Mother did not successfully complete her domestic violence objective. Mother admitted that
she still attends domestic violence courses at Congresso. Mother claimed that her therapist's
lengthy vacations prevented         Mother from completing the course sooner. Mother did not sign
releases     for Congresso,      so CUA was unable to obtain any information                 about Mother's
attendance      or enrollment.     (N.T. 2/21/17, pgs. 19-20, 32, 42-43).         Mother refused to attend
a forthwith     screen after the last court date. Mother did, however, show for three random
screens in January and February of 2017. Mother tested negative in January, but had a fully
diluted creatinine level, meaning that she is washing her urine to hide any substance                    in her
system. Mother tested positive for marijuana on both February screens; one less than a week
before the termination       trial. The CEU reported that Mother was recommended                for intensive
outpatient therapy.       (N.T. 2/21/17, pgs. 20-23).          Mother had weekly supervised       visits with
the Children and never progressed           to unsupervised         visits. Mother was inconsistent      in her
attendance      of the visits.   In June 2016, Mother attended          two out of four visits; no visits in
August 2016; one visit in both September              and October 2016; two visits in November and
December      of 2016 and January 2017; and one out of one visit in February                  2017.   Mother

                                                   Page 9 of   1i
attended   eleven visits with the Children out of twenty-six, less than fifty percent. Mother
admitted that she did not comply with her visitation objective, claiming that visits with the
Children and frequent calls with the Children were too hard for her. (N.T. 2/21/17, pgs. 23-
25, 36, 45-49). Over the six months prior to the filing of the termination petitions, Mother
failed to perform her parental duties by her consistent failure to successfully complete all of
her SCP objectives. Mother's inability to perform those parental duties is not limited to the
six month period, but extends throughout the life of the case. The Children have been in care
for nineteen months. Mother has an affirmative duty to place herself in a parenting position.
Mother evidenced a settled purpose of relinquishing parental claims to the Children by
.failing and refusing to perform her parental duties. Since these facts were demonstrated by
clear and convincing evidence, the trial court did not err or abuse its discretion in
terminating Mother's parental rights under this section.

The trial court terminated Mother's parental rights under 23 Pa. C. S. A. §2511(a)(2). This
section of the Adoption Act includes, as a ground for involuntary termination of parental
rights, the repeated and continued incapacity, abuse, neglect, or refusal of the parent that
causes the child to be without essential parental care, control, or subsistence necessary for
his physical or mental well-being; and the conditions and causes of the incapacity, abuse,
neglect, or refusal cannot or will not be remedied by the parent. This ground is not limited
to affirmative misconduct. It may include acts of refusal to perform parental duties, but
focuses more specifically on the needs of the child. Adoption ofC.A. W. 683 A.2d 911, 914 (Pa.
Super. 1996).

The Children were taken into DHS custody because Mother was unable to provide essential
parental care: Mother had unstable and inappropriate housing; Mother did not have income
or financial support; Mother did not have medical insurance; Mother left the Children in
Georgia with strangers     and returned to Pennsylvania; and Mother was unable to
demonstrate appropriate protective capacities for the Children. Mother was unable to
remedy the causes of her repeated and continued incapacity to provide the Children with
essential parental care, control, or subsistence necessary for the Children's physical and
mental well-being. Mother did not successfully complete all of her SCP objectives. Mother
was aware of her SCP objectives.      (N.T. 2/21/17, pgs. 12-13).     Mother completed her

                                        Page 10 of 1~
parenting classes through PAN in July 2016. Mother completed an assessment at BHS and
was recommended       for outpatient therapy.         Mother testified that she still attends therapy,
meaning she did not complete her objective for mental health.               Mother's attendance was
inconsistent and she often missed appointments due to oversleeping               anti other excuses, and
testified that she only attended short, thirty minute appointments once or twice each month.
(N.T. 2/21/17, pgs. 14-16, 31, 40-42). Mother does not have adequate housing.                   Mother is
transient, moving from place to place throughout the life of the case. Recently, Mother has
been staying with a great aunt, but Mother testified that she will only stay there until she
finds a place of her own. Mother was referred to different housing and shelters, but Mother
refused to stay at any of the shelters.     Mother did not apply for PHA housing until September
2016. Mother completed        a housing workshop          and financial training at ARC.      Mother is
waiting until her therapy is complete to seek rent and housing assistance.               (N.T. 2/21/17,
pgs. 17-18, 29-33, 36-38, 42-45). Mother is not employed.               Mother has difficulty holding
stable employment.     Mother held many positions throughout the case, but did not submit
any documentation     verifying her employment.          Mother's most recent reported employment
was at a nail salon over the holidays.      Mother did not attend job training or an employment
class at ARC.    (N.T. 2/21/17, pgs. 18-19, 30-31).          Mother was referred to Congresso for
domestic violence. Mother enrolled in July 2016, but did not sign releases for CUA. Mother
testified that she is still attending the domestic violence program.        Mother claims she did not
complete     her domestic   violence      objective    because   her therapist    often takes    lengthy
vacations.   (N.T. 2/21/17, pgs. 19-20, 32, 42-43). Mother refused to attend her court-ordered
forthwith drug screen after the last court date. Mother did attend three random screens in
January and February of 2017.          In January, Mother tested negative with a fully diluted
creatinine level of seven, meaning that she is washing her urine of any substances. Mother
tested positive for marijuana on both February screens. The CEU reported that.Mother                 was
recommended      for intensive outpatient therapy after her dual diagnosis assessment, but has
not provided any verification    of enrollment in a drug and alcohol program.            (N.T. 2/21/17,
pgs. 20-23). Mother was inconsistent in her attendance of weekly supervised visits with the
Children and never progressed to unsupervised visits.               Mother attended less that fifty
percent of her visits with the Children and admitted that she did not see the Children for a
significant period of time. Mother testified that she called the Children every couple of weeks

                                             Page 11 of 1i
during that time. Mother testified that frequent visits and phone calls were too hard for her.
During visits that Mother did attend, CUA testified that they go well. When Mother misses
visits, the Children get upset and cry. (N.T. 2/21/17, pgs. 23-25, 36, 45-49).            Mother has
failed to take affirmative    steps to place herself in a position to parent the Children.         The
Children need permanency,        which Mother     cannot     provide.     Mother   is unable   to take
immediate     custody of the Children and ensure that they receive their therapy and special
services.     Therefore,   DHS met its burden   under      §2511(a)(2)    of the Adoption      Act and
termination    under this section was also proper.

Mother also appeals the trial court's termination       of parental      rights under 23 Pa. C. S. A.
§2511(a)(5), which permits termination when a child was removed, by court or voluntary
agreement, and placed with an agency if, for at least six months, the conditions which led to
the placement of the child continue to exist, the parent cannot or will not remedy those
conditions within a reasonable period oftime, the services reasonably available to the parent
are not likely to remedy the conditions leading to placement, and termination best serves
the child's needs and welfare. DHS, as a child and youth agency, cannot be required to extend
services beyond a period of time deemed reasonable by the legislature or be subjected to
herculean efforts. A child's life cannot be put on hold in hope that the parent will summon
the ability to handle the responsibilities of parenting. In re l T.. 817 A.2d 509 (Pa. Super.
2001). As a consequence, Pennsylvania's Superior Court has recognized that a child's needs
and welfare require agencies to work toward termination of parental rights when a child has
been placed in foster care beyond reasonable temporal limits and after reasonable efforts
have been made by the agency, which have been ineffective.                  This process should be
completed within eighteen months. In re N. W. 851 A.2d 508 (Pa. Super. 2004).

The Children in this case have been in DHS custody since March 2015, nineteen months. The
Children were placed in care because Mother was unable to parent. Mother's chief obstacles
to reunification was her failure to successfully complete all of her SCP objectives, her
inability to obtain stable housing, and her failure to consistently visit with the Children.
Mother was aware of her objectives. (N.T. 2/21/17, pgs. 12-13). Mother did complete her
parenting classes through PAN. BHS recommended Mother for outpatient therapy after her
assessment. Mother enrolled at COM HAR for outpatient therapy, but was inconsistent with

                                          Page 12 of 1i
her attendance    at appointments     and gave different excuses every time. Mother testified that
she attends thirty minutes'     appointments      with the therapist once or twice each month,
simply because she oversleeps         and misses other appointments.       Mother testified that she
does not need intense therapy, just someo·ne to talk to concerning           her emotional trauma.
(N.T. 2/21/17, pgs. 14-16, 31, 40-42). Mother does not have adequate             housing and never
achieved it during the life of the case. Mother is transient.       Mother was referred for housing
and shelters, but Mother declined those services and refused to stay at any shelter.           Mother
did not apply for PHA housing until September         2016. Mother is awaiting completion of her
therapy before seeking assistance       to pay rent. Mother presently resides with a great aunt,
but Mother admitted that she plans to only stay there until she finds a place of her own. (N.T.
2/21/17, pgs. 17-18, 29-33, 36-38, 42-45). Mother is unemployed            and cannot hold a steady
job.   Mother held multiple         jobs during   the life of the case, though     never submitted
documentation     verifying her employment.        CUA did her own investigation        as to Mother's
various jobs, even learning that Mother's most recent position with a nail salon ended with
the Christmas holidays.      Mother did not attend any job training or employment            classes at
ARC.   (N.T. 2/21/17, pgs. 18-19, 30-31). Mother did not complete her domestic violence
objective and admitted that she is still attending the program at Congresso.            Mother did not
sign releases for CUA to obtain information        from Congresso.     Mother claimed that she was
unable to finish the domestic violence program earlier due to her therapist taking month-
long vacations.    (N.T. 2/21/17, pgs. 19-20, 32, 42-43). Mother refused to attend her court-
ordered drug screen at the last court date. Mother attended three random drug screens in
January and February of 2017. At the end of January, Mother tested negative, but had a fully
diluted creatinine     level. Mother is washing her urine of any substances.            Mother tested
positive for marijuana    on both February screens, the last taken less than a week before the
termination   trial.   The CED also reported that Mother was recommended                  to intensive
outpatient therapy after her dual diagnosis           assessment.      (N.T. 2/21/17,     pgs. 20-23).
Mother's weekly supervised       visits with the Children were inconsistent;       Mother attended
eleven out of twenty-six scheduled visits. Mother admitted that she did not see the Children
for a significant period of time. During that time, Mother testified that she called the Children
every couple weeks. Mother claimed that the limited time with the Children were too hard
for her. When Mother did attend visits, CUA testified that they went well. (N.T. 2/21/17,

                                            Page 13 of 1i
pgs. 23-25, 36, 45-49).     PGM has been taking care of the Children's needs since they came
into care.     (N.T. 2/21/17,    pgs. 12, 29).      The trial court always found that DHS made
reasonable     efforts to reunify the Children with Mother.         The trial court also found that
Mother was unable to remedy the conditions which led to the Children's placement within a
reasonable    amount of time as evidenced by Mother's failure to successfully complete her SCP
objectives.    The Children are currently placed in a safe, permanent, and pre-adoptive          home.
(N.T. 2/21/17, pg. 12).      The court heard testimony       that adoption    is in the Children's best
interests and none of them would suffer any irreparable            harm if Mother's parental      rights
were terminated.      (N.T. 2/21/17, pgs. 25, 27). Mother was given ample time to place himself
in a position to parent the Children. The Children cannot wait for Mother to decide when to
parent.    The conditions   which led to the placement       of the Children continue to exist, and
Mother cannot and will not remedy them within a reasonable                amount of time. As a result,
the trial court found that termination         of Mother's   parental    rights would be in the best
interests of the Children's physical, intellectual, moral, and emotional well-being.           The trial
court made this determination         on the basis of clear and convincing evidence, so termination
under this section was proper.

The trial court also terminated Mother's parental rights under 23 Pa. C. S. A §2511(a)(8),
which permits termination when:

          The child has been removed        from the care of the parent by the court or under a
          voluntary agreement    with an agency, 12 months or more have elapsed from the date
          ofremoval   or placement, the conditions which led to the removal or placement of the
          child continue to exist and termination     of parental rights would best serve the needs
          and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy
the conditions which initially caused placement or the availability or efficacy of D HS services
offered to the parent, only the present state of the conditions.        In re: Adoption ofKT .. 938 A.2d
1128, 1133 (Pa. Super. 2009). The party seeking termination must also prove by clear and
convincing evidence that the termination is in the best interest of the child. The best interest
of the child is determined after consideration of the needs and welfare of the child such as


                                              Page 14 of~
 love and comfort, security and stability. In re Bowman, A.2d 217 (Pa. Super. 1994). See also
 In re Adoption ofT. T.B., 835 A.2d 387, 397 (Pa. Super. 2003).

 The Children have been in DHS custody since March 2015, nineteen months, because Mother
                 ,,
 was unable to parent Mother has not successfully completed her SCP objectives and has not
 placed herself in a position to parent the Children. Mother's outstanding objectives were to
· stabilize mental health; to improve parenting skills and knowledge via parenting classes; to
 obtain suitable housing; to visit with the Children and confirm visits at least twenty-four
 hours in advance; to address any past domestic violence; and to obtain photo identification
· and medical insurance. Mother was aware of her objectives. (N.T. 2/21/17, pgs. 12-13).
 Mother completed her parenting classes through PAN. BHS recommended that Mother
 enroll in individual outpatient therapy after her assessment; Mother enrolled at COMHAR
 and completed her intake in March 2016. Mother was inconsistent in her attendance of her
 therapy appointments and gave different excuses each time. Mother testified that she
 overslept and missed appointments, so she only attended one or two appointments each
 month. Mother claims that she only has thirty minute appointments because she only
 needed therapy for emotional trauma. (N.T. 2/21/17, pgs. 14-16, 31, 40-42). Mother does
 not have adequate housing and refuses to stay in any shelters. Mother is transient and has a
 history of moving from place to place and state to state. CUA testified that Mother was
 provided with vouchers and brochures to assist, but Mother refused to use them. Mother
 testified that she has been staying with a great aunt, but only intends to stay there until she
 can find a place of her own. (N.T. 2/21/17, pgs. 17-18, 29-33, 36-38, 42-45). Mother is
 currently unemployed. Throughout the life of the case, Mother held different jobs. Mother
 did not submit any documentation verifying her employment at any time; CUA did her own
 investigation to verify Mother's employment, even learning that Mother's most recent
 reported position at a nail salon was only for the past holiday season.       Mother did not
 complete any job training or employment classes at ARC. (N.T. 2/21/17, pgs. 18-19, 30-31).
 Mother admitted that she is still attending domestic violence, meaning she did not complete
her objective. Mother did not sign any releases for CUA and claimed that she did not
 complete the domestic violence program earlier because her therapist took frequent month-
long vacations. (N.T. 2/21/17, pgs. 19-20, 32, 42-43). Mother refused to follow the court


                                         Page 15 of l'Q
order at the last hearing for a forthwith drug screen. Mother attended three random screens
in January and February of 2017. Mother tested negative in January, but had a fully diluted
creatinine     level.   On both February   screens, Mother tested positive for marijuana.             The
second drug screen was less than a week before the termination             trial. The CEU reported that
Mother       was recommended      to intensive     outpatient   therapy     after her dual diagnosis
assessment.      (N.T. 2/21/17, pgs. 20-23). Mother was inconsistent          in her weekly supervised
visits with the Children.      Mother never progressed      to unsupervised       visits.   Between June
2016 and February 2017, Mother attended eleven out of twenty-six visits with the Children.
Mother claimed that the limited time with the Children was too hard for her.                      Mother
admitted that she did not see the Children for a significant period of time. During that time,
Mother testified that she called the Children every couple of weeks; she claimed that more
frequent calls were also too hard for her. Termination          of Mother's parental        rights were in
the Children's best interests.    (N.T. 2/21/17, pgs. 25, 27). The Children have been in care for
nineteen months and need permanency.             The Children are currently placed with PGM, who
has cared for them since they entered care. Child 1 receives services, which PGM ensures
she attends.     PGM provides for all the Children's needs. (N.T. 2/21/17, pgs. 12, 25-29). The
conditions that led to the Children's placement into care continue to exist as Mother failed to
successfully complete her SCP objectives.         The testimony of the DHS witness was credible.
Mother was not ready or able, as of the date of the termination           trial, to parent Children, take
custody, and ensure their needs. As the record contains clear and convincing evidence that
termination was in the best interests of the Children, the trial court did not abuse its
discretion and termination under this section was also proper.

After a finding of any grounds for termination under section (a), the court must, under 23 Pa.
C. S. A. §2511(b), also consider what - if any - bond exists between parent and child. In re
Involuntary Termination o[C. WS.M. and KA.L.M .. 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would
destroy an existing, necessary and beneficial relationship." In re Adoption ofT.B.B .. 835 A.2d
387, 397 (Pa. Super. 2003). In assessing the parental bond, the trial court is permitted to
rely upon the observations and evaluations of social workers. In re KZ.S., 946 A.2d 753, 762-
763 (Pa. Super. 2008). In cases where there is no evidence of any bond between the parent


                                            Page 16 of 1i
and child, it is reasonable   to infer that no bond exists.    The extent of any bond analysis
depends on the circumstances     of the particular   case. Id. At 762-763. However under 23 Pa.
C. S. A. §2511(b), the rights of a parent shall not be terminated solely on the basis of
environmental     factors such as inadequate housing, furnishings, income, clothing and
medical, if found to be beyond the control of the parent.

Mother's visits with the Children were inconsistent.             Mother never progressed       to
unsupervised visits. When Mother did attend her weekly supervised visits with the Children,
visits went well. Between June 2016 and February 2017, Mother only attended eleven of her
twenty-six visits, less than fifty percent. Mother admitted that she did not see the Children
for a significant period of time. During that time, Mother testified that she called the Children
every couple of weeks. Mother claimed that frequent visits and phone calls were too hard
for her to deal with given the limited amount of time she was allowed with the Children. The
Children usually looked forward to visits with Mother, and became very upset when she did
not show. The Children know their Mother. Mother does not ask about the Children or for
their medical appointments' schedule. (N.T. 2/21/17, pgs. 23-25, 36, 45-49). The Children
have a strong bond with PGM and they look to her for all of their needs to be met. Child 1
receives speech therapy, for which PGM ensures her attendance, and special education
services at her daycare. The Children rarely see their Mother and spend most of their time
with PGM. Mother's bond with the Children is attenuated. Mother has not developed a real
parental bond with the Children. CUA testified that adoption is in the best interests of the
Children and neither would suffer irreparable harm if Mother's parental rights were
terminated. The Children are in a safe, permanent, and pre-adoptive home. (N.T. 2/21/17,
pgs. 12, 25-29). The DHS witness was credible. Consequently, the trial court did not abuse
its discretion when it found, by clear and convincing evidence, that there was no parental
bond and that termination of Mother's parental rights would not destroy an existing
beneficial relationship.

Conclusion:

For the aforementioned reasons, the court properly found that DHS met its statutory burden
by clear and convincing evidence regarding termination of Mother's parental rights pursuant


                                         Page 17 of   it
to 23 Pa. C. S. A. §2511 (a)(l), (2), (5), (8) and (b) since it would best serve the Children's
emotional needs and welfare. The court also properly found that changing the Children's
permanency goal from reunification to adoption was in Children's best interest. The trial
court's termination of Mother's parental rights and change of goal to adoption were proper
and should be affirmed.



                                                          By the court,




                                        Page 18 of 18
                            IN THE COURT OF COMMON PLEAS
                           FOR THE COUNTY OF PHILADELPHIA
                                FAMILY COURT DIVISION

In the Interest of A. S., a minor                                 CP-51-DP-0000527-2015
                                                                  CP-51-AP-0000849-2016

In the Interest of A. T., a minor                                 CP-51-DP-0000528-2015
                                                                  CP-51-AP-0000848-2016

                                                                   51-FN-000448-2015

APPEAL of: A.T., Mother                                            993/1029 EDA 2017

                                          Proof of Service

I hereby certify that this court is serving today, May 10, 2017, the enclosed Opinion upon
the following persons:


Kathleen Kim, Esq.
City of Philadelphia Law Department
1515 Arch Street, 16th Floor
Philadelphia, PA 19102
Attorney for DHS

Lisa Barrimond, Esq.
1441 Sansom Street
Philadelphia, PA 19102
Attorney for Appellee/Children,     AS. and AT.

Gary Server, Esq.
52103 Delaire Landing
Philadelphia, PA 19114
Attorney for Appellant/Mother,      AT.




                                                     By:
                                                     Vijaya
                                                             v~J,~
                                                             ~Sinh ../
                                                     Law Clerk to the Hon. Joseph Fernandes
                                                     Philadelphia Family Court
                                                     1501 Arch Street, Suite 1431
                                                     Philadelphia, PA 1910 2
                                                     Telephone: (215) 686-2660